



EXHIBIT 10.57


TETRA Technologies, Inc.


NON-EMPLOYEE CONSULTANT NONQUALIFIED STOCK OPTION AGREEMENT


Pursuant to the terms of the
TETRA Technologies, Inc. Amended and Restated 2007 Long Term Incentive
Compensation Plan


1.    Grant of Nonqualified Option. TETRA Technologies, Inc., a Delaware
corporation (“Company”), hereby grants to [          ] (“Optionee”) the right,
privilege and option as herein set forth (the “Nonqualified Option”) to purchase
up to [x,xxx] shares (the “Shares”) of common stock, $0.01 par value per share,
of the Company (“Common Stock”), subject to and in accordance with the terms and
conditions of this document. This Non-Employee Consultant Nonqualified Stock
Option Agreement (the “Agreement”) is dated as of [xx/xx/xx]. The Shares, when
issued to Optionee upon exercise of the Nonqualified Option, shall be fully paid
and nonassessable and the Optionee (or the person permitted to exercise the
Nonqualified Option in the event of Optionee’s death) shall be and have all the
rights and privileges of a stockholder of record of the Company with respect to
the Shares acquired upon exercise of the Nonqualified Option, effective upon
such exercise. The Nonqualified Option is granted pursuant to and to implement
in part the TETRA Technologies, Inc. Amended and Restated 2007 Long Term
Incentive Compensation Plan (as amended and in effect from time to time, the
“Plan”) and is subject to the provisions of the Plan, which is hereby
incorporated herein and is made a part hereof, as well as the provisions of this
Agreement. By execution of this Agreement, Optionee agrees to be bound by all of
the terms, provisions, conditions and limitations of the Plan as implemented by
the Nonqualified Option and this Agreement, together with all rules and
determinations from time to time issued by the Management and Compensation
Committee (“Committee”) pursuant to the Plan. All capitalized terms have the
meanings set forth in the Plan unless otherwise specifically provided. All
references to specified paragraphs pertain to paragraphs of this Nonqualified
Option unless otherwise provided. The Nonqualified Option is not intended to
qualify as an “incentive stock option” within the meaning of Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”).


2.    Option Terms. Subject to earlier termination as provided herein, the
Nonqualified Option shall expire on the 10th anniversary of the date of grant of
Nonqualified Option, which anniversary shall be [xx/xx/xx]. The period during
which the Nonqualified Option is in effect is referred to as the “Option
Period”.


3.    Option Exercise Price. The exercise price (the “Exercise Price”) of the
Shares subject to the Nonqualified Option shall be $[xx.xx] per Share which has
been determined to be no less than the Fair Market Value Per Share of the Common
Stock on the date of grant of the Nonqualified Option.


4.    Vesting. Subject to the provisions of this Agreement, including, without
limitation, the following provisions of this Paragraph 4, the total number of
Shares subject to this Nonqualified Option shall vest and be exercisable only in
accordance with the following schedule:


[schedule to be specified]


The vested Shares that may be acquired under the Nonqualified Option may be
purchased, in whole or in part, at any time after they become vested during the
Option Period. In addition, the Committee may accelerate vesting and the time at
which the Nonqualified Option may be exercised, (i) upon the occurrence of a
Change in Control in accordance with Paragraph 8 below, or (ii) upon termination
of service as a result of the death, Disability or Retirement of Optionee in
accordance with Paragraph 7 below.


5.    Method of Exercise. To exercise the Nonqualified Option, Optionee shall
deliver notice to the Company at its principal executive office, directed to the
Plan Administrator, such exercise to be effective





--------------------------------------------------------------------------------





at the time of receipt of such notice at the Company’s principal executive
office during normal business hours, stating the number of Shares with respect
to which the Nonqualified Option is being exercised together with payment for
such Shares plus any required withholding taxes, unless other arrangements for
withholding tax liability have been made with the Committee. The exercise notice
shall be delivered in person, by certified or regular mail, or by such other
method (including electronic transmission) as determined from time to time by
the Committee or the Plan Administrator. Any exercise of the Nonqualified Option
must be for a minimum of 100 Shares or, if less, for all remaining Shares
subject to the Nonqualified Option.


6.    Payment of Exercise Price and Required Withholding. In order to exercise
the Nonqualified Option, the Optionee or other person or persons entitled to
exercise such Nonqualified Option shall deliver to Company payment in full for
(i) the Shares being purchased and (ii) unless other arrangements have been made
with the Committee, any required withholding taxes. The payment of the Exercise
Price for the Nonqualified Option shall either be (i) in cash, or by check
payable and acceptable to the Company, (ii) with the consent of the Committee,
by tendering to Company shares of Common Stock owned by the person exercising
the Nonqualified Option for more than six months having an aggregate Fair Market
Value as of the date of exercise that is not greater than the full exercise
price for the Shares with respect to which the Nonqualified Option is being
exercised and by paying any remaining amount of the Exercise Price (and any
required withholding taxes) as provided in (i) above, or (iii) with the consent
of the Committee and compliance with such instructions as the Committee may
specify, by delivering to the Company and to a broker a properly executed
exercise notice and irrevocable instructions to such broker to deliver to the
Company cash or a check payable and acceptable to the Company to pay the
exercise price and any applicable withholding taxes. Upon receipt of the cash or
check from the broker, the Company will deliver to the broker the shares for
which the Nonqualified Option is exercised. In the event that the person elects
to make payment as allowed under clause (ii) above, the Committee may, upon
confirming that the Optionee owns the number of additional Shares being
tendered, authorize the issuance of a new certificate for the number of Shares
being acquired pursuant to the exercise of the Nonqualified Option less that
number of Shares being tendered upon the exercise and return to the person (or
not require surrender of) the certificate for the Shares being tendered upon the
exercise. The date of sale of the shares by the broker pursuant to a cashless
exercise under (iii) above shall be the date of exercise of the Nonqualified
Option. If the Committee so requires, such person or persons shall also deliver
a written representation that all Shares being purchased are being acquired for
investment and not with a view to, or for resale in connection with, any
distribution of such Shares.


7.    Termination of Service. Termination of service, Retirement, death or
Disability of Optionee, shall affect Optionee’s rights under the Nonqualified
Option as follows:


(a)    Termination of Service. If service of Optionee is terminated for any
reason whatsoever other than death, Disability or Retirement, subject to the
provisions of this Section 7, any nonvested portion of the Nonqualified Option
outstanding at the time of such termination and all rights thereunder shall
wholly and completely terminate and no further vesting shall occur, and Optionee
shall be entitled to exercise his or her rights with respect to the portion of
the Nonqualified Option vested as of the date of termination for a period that
shall end on the earlier of (i) the expiration date set forth in the
Nonqualified Option with respect to the vested portion of the Nonqualified
Option or (ii) the date that occurs three (3) months after such termination
date.


(b)    Retirement. Upon termination of service as a result of Retirement of
Optionee:


(i)    any nonvested portion of the Nonqualified Option shall immediately
terminate and no further vesting shall occur; and


(ii)    any vested portion of the Nonqualified Option shall expire on the
earlier of (A) the expiration of the Option Period; or (B) the expiration of
twelve (12) months after the date of Retirement.







--------------------------------------------------------------------------------





(c)    Disability or Death. Upon termination of service as a result of
Disability or death of Optionee or if Optionee retires and dies during the
period described in Section 7(b)(ii) above (hereinafter the “Applicable
Retirement Period”), or if the Optionee’s service was terminated as a result of
Disability and the Optionee dies during the period that expires on the earlier
of the expiration of the Option Period or the first anniversary of the
Optionee’s termination of service due to Disability (hereinafter the “Applicable
Disability Period”),


(i)    any nonvested portion of the Nonqualified Option that has not already
terminated shall immediately terminate and no further vesting shall occur; and


(ii)    any vested portion of the Nonqualified Option shall expire upon the
earlier of (A) the expiration of the Option Period or (B) the later of (1) the
first anniversary of such termination of service as a result of Disability or
death, or (2) the first anniversary of Optionee’s death during the Applicable
Retirement Period or the Applicable Disability Period.


(d)    Notwithstanding any other provision of the Nonqualified Option, the
Committee, in its discretion, may provide that,


(i)    upon termination of service as a result of the Retirement, Disability or
death of Optionee, all or a part of any unvested portion of the Nonqualified
Option shall become vested, and together with the previously vested portion of
the Nonqualified Option, shall be exercisable for such period and upon such
terms and conditions as may be determined by the Committee; or


(ii)    in the event that the Optionee ceases to provide service to the Company,
the vested portion of the Nonqualified Option shall remain exercisable for such
period and upon such terms and conditions as may be determined by the Committee;


provided, however, that no such acceleration of vesting or continuation of
exercisability shall be effective prior to the date of the Committee’s written
determination, and no continuation may exceed the expiration of the Option
Period.
    
8.    Change in Control.
    
(a)    Change in Control. In the event of a Change in Control described in
clauses (ii), (iii) and (iv) of the definition of Change in Control under
Section 1.2 of the Plan, the Committee may accelerate vesting and the time at
which the Nonqualified Option may be exercised so that the Nonqualified Option
may be exercised in full for a limited period of time on or before a specified
date fixed by the Committee, after which the unexercised Nonqualified Option and
all rights of Optionee thereunder shall terminate, or the Committee may
accelerate vesting and the time at which the Nonqualified Option may be
exercised so that the Nonqualified Option may be exercised in full for its then
remaining term.


Notwithstanding the above, the Committee shall not be required to take any
action described in the preceding sentence and any decision made by the
Committee, in its sole discretion, not to take some or all of the actions
described in the preceding sentence shall be final, binding and conclusive with
respect to the Company and all other interested persons.


(b)    Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Optionee to transfer and deliver to Company the Nonqualified
Option in exchange for an amount equal to the “cash value” (defined below) of
the Nonqualified Option. Such right shall be exercised by written notice to
Optionee. The cash value of the Nonqualified





--------------------------------------------------------------------------------





Option shall equal the excess of the “market value” (defined below) per Share
over the Exercise Price, if any, multiplied by the number of Shares subject to
the Nonqualified Option. For purposes of the preceding sentence, “market value”
per Share shall mean the higher of (i) the average of the Fair Market Value per
Share of Common Stock on each of the five trading days immediately following the
date a Change in Control is deemed to have occurred or (ii) the highest price,
if any, offered in connection with the Change in Control. The amount payable to
Optionee by Company pursuant to this Paragraph 8(b) shall be in cash or by
certified check and shall be reduced by any taxes required to be withheld.


9.    Reorganization of Company and Subsidiaries. The existence of the
Nonqualified Option shall not affect in any way the right or power of Company or
its stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company’s capital structure or its
business, or any merger or consolidation of Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Shares
or the rights thereof, or the dissolution or liquidation of Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.


10.    Adjustment of Shares. In the event that at any time after the date of
grant the outstanding shares of Common Stock are changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of a merger, consolidation, recapitalization, reclassification, stock split,
stock dividend, combination of shares or the like, the aggregate number of
Shares subject to the Nonqualified Option which have not vested under this
Agreement and the Exercise Price, subject to any required action by the
stockholders of the Company, shall automatically be proportionately adjusted.


11.    No Rights in Shares. Optionee shall have no rights as a stockholder in
respect of Shares until such Optionee becomes the holder of record of such
Shares.


12.    Certain Restrictions. The certificate issued for the Shares subject to
the restrictions described in this Paragraph 12 may, in the Committee’s
discretion, be issued with an appropriate legend describing such restrictions,
and the Committee may establish an escrow or other custodial arrangement for
holding of the certificate by a person (other than Optionee) selected by the
Committee.


By exercising the Nonqualified Option, Optionee agrees that if at the time of
such exercise the sale of Shares issued hereunder is not covered by an effective
registration statement filed under the Securities Act of 1933 (Act), Optionee
will acquire the Shares for Optionee’s own account and without a view to resale
or distribution in violation of the Act or any other securities law, and upon
any such acquisition Optionee will enter into such written representations,
warranties and agreements as Company may reasonably request in order to comply
with the Act or any other securities law or with this Agreement. Optionee agrees
that Company shall not be obligated to take any affirmative action in order to
cause the issuance or transfer of Shares hereunder to comply with any law, rule
or regulation that applies to the Shares subject to the Nonqualified Option.


13.    Shares Reserved. Company shall at all times during the Option Period
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of this Nonqualified Option.


14.    Nontransferability of Option. The Nonqualified Option evidenced by this
Agreement is not transferable other than by will, the laws of descent and
distribution, or pursuant to a qualified domestic relations order. The
Nonqualified Option will be exercisable during Optionee’s lifetime only by
Optionee or by Optionee’s guardian or legal representative. No right or benefit
hereunder shall in any manner be liable for or subject to any debts, contracts,
liabilities, or torts of Optionee. The Optionee (or his guardian) may, in
accordance with rules and procedures established by the Committee from time to
time, transfer, for estate planning purposes, all or part of the Nonqualified
Option to one or more immediate family members or related family trusts or
partnerships or similar entities as determined by the Committee. To the extent
the Nonqualified Option is transferred in accordance with the provisions of this
Paragraph 14, the Nonqualified Option may





--------------------------------------------------------------------------------





only be exercised by the person or persons who acquire a proprietary interest in
the Nonqualified Options pursuant to the transfer.


15.    Amendment and Termination. The Nonqualified Option may not be terminated
by the Board or the Committee at any time without the written consent of
Optionee. This Agreement may be amended in writing by the Company and Optionee,
provided the Company may amend this Agreement unilaterally (i) if the amendment
does not adversely affect the Optionee’s rights hereunder in any material
respect, (ii) if the Company determines that an amendment is necessary to comply
with Rule 16b-3 under the Exchange Act, or (iii) if the Company determines that
an amendment is necessary to meet the requirements of the Code or to prevent
adverse tax consequences to the Optionee.


16.    No Guarantee of Service. The Nonqualified Option shall not confer upon
Optionee any right with respect to continuance of service with the Company or
any Affiliate, nor shall it interfere in any way with any right Company or any
Affiliate would otherwise have to terminate such Optionee’s service at any time.


17.    Withholding of Taxes. Any issuance of Common Stock pursuant to the
exercise of the Nonqualified Option shall not be made until appropriate
arrangements satisfactory to the Company have been made for the payment of any
tax amounts (federal, state, local or other) that may be required to be withheld
or paid by the Company with respect thereto at the minimum statutory rate.
Company shall have the right to take such action as may be necessary or
appropriate to satisfy any such tax withholding obligations.


18.    No Guarantee of Tax Consequences. Neither Company nor any Affiliate nor
the Board or Committee makes any commitment or guarantee that any federal or
state tax treatment will apply or be available to any person eligible for the
benefits under the Nonqualified Option.


19.    Severability. In the event that any provision of the Nonqualified Option
shall be held illegal, invalid, or unenforceable for any reason, such provision
shall be fully severable, but shall not affect the remaining provisions of the
Nonqualified Option, and the Nonqualified Option shall be construed and enforced
as if the illegal, invalid, or unenforceable provision had never been included
herein.


20. Consent to Electronic Delivery; Electronic Signature. In lieu of receiving
documents in paper format, Optionee agrees, to the fullest extent permitted by
law, to accept electronic delivery of any documents that the Company may be
required to deliver (including, but not limited to, prospectuses, prospectus
supplements, grant or award notifications and agreements, account statements,
annual and quarterly reports, and all other forms of communications) in
connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which Optionee has access. Optionee
hereby consents to any and all procedures the Company has established or may
establish for an electronic signature system for delivery and acceptance of any
such documents that the Company may be required to deliver, and agrees that his
or her electronic signature is the same as, and shall have the same force and
effect as, his or her manual signature.


21.    Governing Law. The Nonqualified Option and this Agreement shall be
construed in accordance with the laws of the State of Delaware to the extent
federal law does not supersede and preempt Delaware law.


22.    Clawback/Recoupment Policy. Notwithstanding any provisions in this
Agreement to the contrary, the Nonqualified Option, any Shares acquired pursuant
to the exercise of the Nonqualified Option and/or any income realized upon the
Optionee’s disposition of such Shares shall be subject to potential
cancellation, rescission, clawback and recoupment (i) to the extent necessary to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act of 2010 and any regulations or listing requirements promulgated
thereunder, and/or





--------------------------------------------------------------------------------





(ii) as may be required in accordance with the terms of any clawback/recoupment
policy as may be adopted by the Company to comply with the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and any regulations or listing
requirements promulgated thereunder.


COMPANY
TETRA Technologies, Inc.




By:                         
Stuart M. Brightman
President & Chief Executive Officer


                
OPTIONEE




By:                         
Non-Employee Consultant





